DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 3/1/2021.
2.	Claims 16-24 are pending in this application. Claims 16, 21 and 24 are independent claims. In the instant Amendment, claims 2-5, 7, 9 and 13-15 were canceled and claims 16-24 were added. This is a Non-Final action on the RCE filed 3/1/2021.


Claim Rejections – 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seroussi et al (“Seroussi” US 2010/0042377) in view of Hamada et al (“Hamada” US 2006/0184532) and further in view of Betts-LaCroix et al (“Betts-LaCroix” US 2009/0327962).

Regarding claim 16, Seroussi discloses a method for operating a display unit, said method comprising:
operatively connecting the display unit with a computing unit via a data connection (see fig 1);
receiving data and metadata associated with the data with the display unit from the computing unit (see paragraph [0205] “client application 104 may request from CAD server 112 four files 120, including…the metadata file 179”);
displaying the data as an image with the display unit to a user via an output device of the display unit (see paragraph [0205] where rendering the requested data on a display is discussed);
receiving with the display unit a representation command from the user to modify the data of the displayed image (see paragraph [0203] “client application 104 may allow the user of station 102 to view and/or edit one or more portions of the CAD model”);
when the display unit should process the data of the displayed image directly, then modifying the data of the displayed image with the display unit and without involving the computing unit in accordance with the representation command using the metadata associated with the data, and displaying an image of the modified data to the user via the output device of the display unit (see paragraphs [0239] and [0248] “client 
when the display unit should not process the data of the displayed image directly, then conveying the representation command from the display unit to the computing unit, computing modified data in accordance with the conveyed representation command with the computing unit, receiving the modified data and metadata associated with the modified data with the display unit from the computing unit, and displaying an image of the modified data to the user via the output device of the display unit (see paragraph [0235] “client application 104 and/or application server 106 may execute command object 193 to apply the editing operation to the CAD model”).

Seroussi does not expressly disclose deciding with the display unit whether or not the display unit should process the data of the displayed image directly using the metadata associated with the data in accordance with the representation command, depending on the metadata associated with the data.

However, Hamada discloses deciding if the rotation of an image is done locally or remotely based on the presence of the image rotation function or not (see paragraphs [0159]-[0165], depending on the metadata received the function respective to such metadata is determined and the location of execution is selected). Therefore, it would have been obvious to an artisan before the effective filing date to include Hamada’s teachings in Seroussi’s user interface in an effort to provide a more user-friendly 

Moreover, Betts-LaCroix discloses predetermined user settings for determining whether to process user commands locally or remotely (see paragraph [0055] e.g., if the user command would require too much processing (e.g. required user command exceeds local processing capacity), the local device may send the data and associated command to a remote processor, e.g. a server, with greater processing capabilities). Therefore, it would have been obvious to an artisan before the effective filing date of the present invention to include Betts-LaCroix’s teachings of setting user processing options (e.g., remote or local processing) based on file size/device processing capabilities/bandwidth (metadata) in the modified Seroussi’s user interface in an effort to provide a user with controls to select among local and remote resources to perform various tasks or functions based on various processing capabilities. 

Regarding claim 17, Seroussi discloses wherein the representation command from the user is a finger gesture (see paragraph [0063] “Input unit 133 includes, for example, a keyboard, a keypad, a mouse, a touch-pad, a stylus, a microphone, or other suitable pointing device or input device.”).



	Regarding claim 19, Seroussi discloses wherein the representation command from the user is a rotation command (see paragraph [0058] “The terms “Computer-Aided-Design (CAD) model” and “CAD drawing”, as interchangeably used herein, may refer to any suitable two-dimensional (2D), three dimensional (3D) and/or multidimensional CAD drawing” and paragraph [0228] “the editing operation may include, for example, adding at least one new geometric element to the CAD model; translating, moving, rotating, and/or scaling at least one geometric element of the CAD model”).

Regarding claim 20, Seroussi discloses wherein the representation command from the user is a shift command (see paragraph [0228] “the editing operation may include, for example, adding at least one new geometric element to the CAD model; translating, moving, rotating, and/or scaling at least one geometric element of the CAD model”).

Claim 21 is similar in scope to claim 16 and is therefore rejected under similar rationale.



Regarding claim 22, Betts-LaCroix discloses the output device comprises a touchscreen (see paragraph [0004]).

Claim 24 is similar in scope to claim 16 and is therefore rejected under similar rationale.


Response to Arguments
5.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
	Regarding Applicant’s arguments concerning Hamada failing to disclose “receiving with the display unit a representation command from the user to modify the data of the displayed image,” the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Seroussi discloses generating a command in response to user inputted editing 
Therefore, the rejection is maintained.
	

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174